Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION      
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shmukler et al. (U.S. Pub. No. 2019/0208324).

             Regarding claim 1, with respect to Figures 1-4, 6, Shmukler teaches a wireless earphone device, comprising: 
             an auxiliary device 180 in Fig.1/ earbuds 380 in Fig.3 [i.e., earphone] for wirelessly transmitting and receiving sound signal (fig.1, 3; paragraphs 0018, 0030); 
             a case 110 [i.e., earphone charging case] for accommodating the earphone (paragraph 0018), the earphone charging case comprising:  
             a processor 222 in Fig.2 [i.e., processing unit] (paragraph 0028); 
             a button 265 [i.e., switch unit] electrically connected to the processing unit (fig.2); 
             a transmitter/receiver 254 [i.e., wireless transceiving unit] electrically connected to the processing unit and transmitting wirelessly with the earphone (fig.2); 
             a microphone 262 in Fig.2 [i.e., language input unit] electrically connected to the processing unit (fig.2, 5); and 
             a speaker unit electrically connected to the processing unit;
             wherein while the earphone charging case is activated and switched to a translation mode by the switch unit, a first voice signal is inputted into the processing unit through the earphone, the processing unit processes the first voice signal into a second voice signal, and the second voice signal is emitted by the output portion [i.e., speaker unit] (fig.2-4; paragraphs 0016-0020, 0022, 0025-0030, 0032-0033, 0036-38, 0042); or while the earphone charging case is activated and switched to a translation mode by the switch unit, a third voice signal is inputted into the processing unit through the language input unit, the processing unit processes the third voice signal into a fourth voice signal, and the fourth voice signal is transmitted to the earphone through the wireless transceiving unit; wherein the first voice signal and the fourth voice signal correspond to a first human language (fig.6); the second voice signal and the third voice signal correspond to a second human language (fig.6) (fig.2-4; paragraphs 0016-0020, 0022, 0025-0030, 0032-0033, 0036-38, 0042).
 
            Regarding claim 3, Shmukler teaches wherein the earphone charging case further comprises a display unit electrically connected to the processing unit; the processing unit converts the second voice signal or the fourth voice signal into a text signal and transmits the text signal to the display unit displaying the text signal (fig.1, 2; paragraphs 0003, 0014, 0020).          
   
             

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shmukler et al. (U.S. Pub. No. 2019/0208324) in view of Jianming (Chinese Pub. No. CN108509428).  

            Regarding claim 2, Shmukler does not specifically teach wherein the processing unit  processes the first voice signal or the third voice signal by transmitting the signals to a cloud server through the wireless transceiving unit, converting the first voice signal into the second voice signal or converting the third voice signal into the fourth voice signal by the cloud server, and transmitting the second voice signal or the fourth voice signal to the processing unit. Jianming teaches wherein the processing unit  processes the first voice signal or the third voice signal by transmitting the signals to a cloud server through the wireless transceiving unit, converting the first voice signal into the second voice signal or converting the third voice signal into the fourth voice signal by the cloud server, and transmitting the second voice signal or the fourth voice signal to the processing unit (description under paragraph S207). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shmukler to incorporate the feature of wherein the processing unit  processes the first voice signal or the third voice signal by transmitting the signals to a cloud server through the wireless transceiving unit, converting the first voice signal into the second voice signal or converting the third voice signal into the fourth voice signal by the cloud server, and transmitting the second voice signal or the fourth voice signal to the processing unit in Shmukler’s invention as taught by Jianming. The motivation for the modification is to do so in order to provide a more convenient way to translation using cloud server. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shmukler et al. (U.S. Pub. No. 2019/0208324) in view of Huang (Japanese Pub. No. JP3225366).  

            Regarding claim 4, Shmukler teaches wherein the display unit displaying the text signal (fig.1, 2; paragraphs 0003, 0014, 0020).

              However, Shmukler does not specifically teach wherein the display unit comprises a touch screen. Huang teaches wherein the display unit comprises a touch screen (paragraph 0029). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shmukler to incorporate the feature of wherein the display unit comprises a touch screen in Shmukler’s invention in order to provide more convenient way to use the display screen. 
   
             Regarding claim 5, Shmukler teaches a switching unit and a plurality of language databases wherein the switching unit and the plurality of language are electrically connected to the processing unit; the first language database corresponds to the first human language; the second language database corresponds to the second human language (fig.2-4; paragraphs 0016-0020, 0022, 0025-0030, 0032-0033, 0036-38, 0042).

              However, Shmukler does not specifically teach the plurality of language databases and the processing unit makes the first voice signal correspond to the first language database of the language databases according to the switching signal; the processing unit makes the second voice signal correspond to the second language database of the language databases according to the switching signal. Huang teaches the plurality of language databases and the processing unit makes the first voice signal correspond to the first language database of the language databases according to the switching signal; the processing unit makes the second voice signal correspond to the second language database of the language databases according to the switching signal (paragraph 0028). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shmukler to incorporate the feature of the plurality of language databases and the processing unit makes the first voice signal correspond to the first language database of the language databases according to the switching signal; the processing unit makes the second voice signal correspond to the second language database of the language databases according to the switching signal in Shmukler’s invention in order to provide more convenient way to use the switching feature for language selection. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shmukler et al. (U.S. Pub. No. 2019/0208324) in view of Chen et al. (Chinese Pub. No. CN109614628).  

            Regarding claim 6, Shmukler teaches wherein the display unit displaying the text signal (fig.1, 2; paragraphs 0003, 0014, 0020).

              However, Shmukler does not specifically teach wherein the earphone charging case further comprises a camera unit capturing images; the camera unit transmits image signals to the processing unit retrieving the first text signal of the image signal; the processing unit processes the first text signal into a fifth voice signal or a second text signal; the fifth voice signal is transmitted to the earphone through the wireless transceiving unit or played through the speaker unit; the display unit displaying the second text signal. Chen teaches wherein the earphone charging case further comprises a camera unit capturing images; the camera unit transmits image signals to the processing unit retrieving the first text signal of the image signal; the processing unit processes the first text signal into a fifth voice signal or a second text signal; the fifth voice signal is transmitted to the earphone through the wireless transceiving unit or played through the speaker unit; the display unit displaying the second text signal (paragraph 0031) (Note; It is a poster by the terminal or intelligent terminal made (paragraph 0031) and Fig.1 of Chen to carry out translator unification with a headphone storage box, Taking the photograph of the character exhibited to a magazine, a newspaper, a personal computer, and a board medium, an image, and video content, and acquiring wording by OCR technology, and the edit box entry content of the software on an intelligent terminal, There is described that the text information is obtained by attaching it to the editing box after the manual editing character or the character, and the audio reproduction is translated to reproduce the text information by the speaker of the wireless headset or the speaker of the integrated terminal.). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shmukler to incorporate the feature of wherein the earphone charging case further comprises a camera unit capturing images; the camera unit transmits image signals to the processing unit retrieving the first text signal of the image signal; the processing unit processes the first text signal into a fifth voice signal or a second text signal; the fifth voice signal is transmitted to the earphone through the wireless transceiving unit or played through the speaker unit; the display unit displaying the second text signal in Shmukler’s invention in order to provide more convenient way to use the translation unification.

Claims 7-11, 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shmukler et al. (U.S. Pub. No. 2019/0208324).  

             Claims 7-11, 13 are rejected for the same reasons as discussed above with respect to claims 1 and 3. However, Shmukler does not specifically teach pairing and connecting the earphone and the earphone charging case through the wireless transceiving unit. Paragraph [0018] of Shmukler describes that a case 110 allows a wireless connection with an auxiliary device 180 by using a short-distance wireless pairing technique whereas examiner takes an official notice pairing and connecting the earphone and the earphone charging case through the wireless transceiving unit is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shmukler to incorporate the feature of wherein the first vibration absorbing member is configured to prevent vibration generated from the first vibrator from being transmitted to the glass panel in Shmukler’s invention in order to provide more convenient way to communicate between earphone and other device.

            Claims 14 and 16 are rejected for the same reasons as discussed above with respect to claim 7.

            Regarding claim 15, Shmukler teaches processing the first voice signal into a text signal by the processing unit; the text signal corresponding to the second human language; and transmitting the text signal to the display unit of the second wireless earphone device by the processing unit; the display unit displaying the text signal; or processing the third voice signal into a text signal by the processing unit; the text signal corresponding to the first human language; and transmitting the text signal to the display unit of the first wireless earphone device by the processing unit; the display unit displaying the text signal (fig.1, 2; paragraphs 0003, 0014, 0020, (fig.2-4, 6, 7; paragraphs 0003, 0014, 0016-0020, 0022, 0025-0030, 0032-0033, 0036-38, 0042-0047).  

             Claim 19 is rejected for the same reasons as discussed above with respect to claim 3.


Claims 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shmukler et al. (U.S. Pub. No. 2019/0208324) in view of Jianming (Chinese Pub. No. CN108509428).

            Claims 12, 17 and 18 are rejected for the same reasons as discussed above with respect to claim 2.    
            


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
May 21, 2022